Citation Nr: 0947147	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to service connection for dizziness and 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to June 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that continued a noncompensable disability rating 
for hemorrhoids.  A June 2007 Board decision denied the 
Veteran's claim.  The Veteran appeals that June 2007 decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Remand, in an August 2008 
Order, the Court vacated the Board's decision and remanded 
the claim to the Board for readjudication, in accordance with 
the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not received any notice that fully informs him as 
to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the question at issue.

Next, a review of the VA medical records reflects a gap of 
time in records dated from November 2004 to April 2005, 
without additional records since April 2005.  In addition, 
the Veteran contends that April 2005 lab results from the VA 
Medical Center (VAMC) in New Orleans, Louisiana, have not 
been associated with the claims file.  To aid in 
adjudication, VA medical records dated since November 2004, 
including April 2005 lab results, should be obtained.

The Veteran was afforded a VA rectum and anus examination in 
December 2003.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Since the evidence suggests that the Veteran's condition may 
have worsened since the date of the latest examination, the 
Board finds that a new examination is in order.

Finally, in June 2008 the Veteran expressed disagreement with 
the December 2007 rating decision that denied increased 
ratings for tinnitus and bilateral hearing loss and service 
connection for dizziness and vertigo.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issues of (1) entitlement to 
an increased rating for tinnitus, 
(2) entitlement to a compensable rating 
for bilateral hearing loss, and (3) 
entitlement to service connection for 
dizziness and vertigo.

2.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Obtain the Veteran's VA treatment 
records dated since November 2004, 
including April 2005 lab results from the 
VAMC in New Orleans, Louisiana.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected hemorrhoids.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  The examiner should 
specifically state whether the Veteran's 
service-connected hemorrhoids are large or 
thrombotic, irreducible with excessive 
redundant tissue evidencing frequent 
recurrences; or manifested by persistent 
bleeding and secondary anemia, or with 
fissures.  The examiner should also state 
what impact, if any, the Veteran's 
hemorrhoids have on his employment and 
daily living.  In addition, please provide 
an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
hemorrhoids.

5.  Then, readjudicate the claim, to 
include whether referral for an 
extraschedular rating is warranted.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

